DETAILED ACTION
This action is in reply to Applicant’s Request for Continued Examination submitted 12 August 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 20 August 2021 was filed after the mailing date of this present application.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 11, pages 6-7, submitted 12 August 2021 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A new ground of rejection is made in view of Toya et al. US 2012/0262109, in view of Patino et al. US 2006/0103355, teaching the newly recited limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-5, 7, 10-11, 13-14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toya et al. US 2012/0262109, in view of Patino et al. US 2006/0103355.
Regarding Claims 1 and 11, Toya teaches a method of operating an electronic device (10, fig. 3), the method comprising: 
detecting occurrence of a wireless charging event for wirelessly receiving first power (refer to [0076]-[0077] and [0105]); 
charging a battery (1, fig. 3) of the electronic device using the first power, based on detecting the occurrence of the wireless charging event (refer to [0076]-[0077]); 
detecting, in a state of charging the battery using the first power (refer to [0072]).  Toya further teaches detecting an occurrence of a wired charging event for receiving power via the wired connection (refer to [0076]-[0077]), however is silent regarding 
Patino teaches selecting the first power (power supply from wireless charger) or the second power (power supply from hard-wired charger) for charging the battery based on a first charge capacity of the first power and a second charge capacity of the second power, wherein the first charge capacity and the second charge capacity are different from each other (enabling the charging circuit for the first power supply or the second power supply based on which one will provide charging current at a lower charging voltage, step 322, fig. 3 and refer to [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the method as taught by Patino with the electronic device of Toya in order to achieve the advantage of optimizing the power sources for charging a battery.
Regarding Claims 4 and 13, the combination of Toya and Patino teaches all of the limitations of Claims 1 and 11, and further teaches identifying first information associated with the first charge capacity of the first power and second information associated with the second charge capacity of the second power; identifying, based on the first and second information, which one of the first power and the second power has a higher charge capacity; and selecting the first power or the second power having the higher charge capacity for charging the battery (refer to [0048]-[0053] of Patino).
Regarding Claims 5 and 14, the combination of Toya and Patino teaches all of 
Regarding Claims 7 and 16, the combination of Toya and Patino teaches all of the limitations of Claims 1 and 11, and further teaches wherein the first wired connection is a Universal Serial Bus (USB) connection (8A, fig. 1 and refer to [0066] of Toya).
Regarding Claim 10, the combination of Toya and Patino teaches all of the limitations of Claim 1 and further teaches wherein detecting the occurrence of the wireless charging event comprises detecting an induced current (refer to [0051] of Toya).

Claims 2-3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toya et al. US 2012/0262109, in view of Patino et al. US 2006/0103355, and in further view of Muratov et al. US 2013/0181539.
Regarding Claims 2 and 12, the combination of Toya and Patino teaches all of the limitations of Claims 1 and 11 including wherein the electronic device supplies power to a mobile telephone, however is silent wherein the electronic device comprises a mobile telephone.
Muratov teaches wherein the electronic device comprises a mobile telephone (refer to [0003] and [0004]), which provides wireless power directly to the mobile 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the mobile telephone as taught by Muratov with the electronic device of the combination of Toya and Patino in order to achieve the advantage of providing wireless power directly to the mobile telephone.
Regarding Claim 3, the combination of Toya and Patino teaches all of the limitations of Claim 1 including wherein the external electronic device comprise a mobile telephone (130, fig. 3 and refer to [0009] and [0011] of Toya) however is silent wherein the electronic device comprises a mobile telephone.
Muratov teaches wherein the electronic device comprises a mobile telephone (refer to [0003] and [0004]), which provides wireless power directly to the mobile telephone.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the mobile telephone as taught by Muratov with the electronic device of the combination of Toya and Patino in order to achieve the advantage of providing wireless power directly to the mobile telephone.

Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toya et al. US 2012/0262109, in view of Patino et al. US 2006/0103355, and in further view of Files et al. US 2013/0300343.
Regarding Claims 8 and 17, the combination of Toya and Patino teaches all of the limitations of Claim 7 and 16 including a USB connection, however is silent, wherein the USB connection comprises a USB On-The-Go (OTG) connection.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the USB On-The-Go (OTG) connection as taught by Files with the electronic device of the combination of Toya and Patino in order to achieve the advantage of providing an additional interface option.

Claims 6, 15, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toya et al. US 2012/0262109, in view of Patino et al. US 2006/0103355, and in further view of Kim et al. US 2013/0326387.
Regarding Claims 6 and 15, the combination of Toya and Patino teaches all of the limitations of Claims 1 and 11, however is silent regarding displaying, on a display screen of the electronic device, a notification notifying that the first power is being supplied to the external electronic device.
Kim teaches displaying, on a display screen of the electronic device, a notification notifying that the first power is being supplied to the external electronic device (refer to abstract and [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the display screen as taught by Kim with the electronic device of the combination of Toya and Patino in order to achieve the advantage of providing an additional information to the user.
Regarding Claim 18, the combination of Toya and Patino teaches all of the limitations of Claim 11 above however is silent regarding displaying, on a display screen 
Kim teaches displaying, on a display screen of the electronic device, an operation state of the USB OTG connection (refer to abstract and [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the display screen as taught by Kim with the electronic device of the combination of Toya and Patino in order to achieve the advantage of providing an additional information to the user.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toya et al. US 2012/0262109, in view of Patino et al. US 2006/0103355, in view of Files et al. US 2013/0300343, and in further view of Kim et al. US 2013/0326387.
Regarding Claim 9, the combination of Toya, Patino, and Files teaches all of the limitations of Claim 8 above however is silent regarding displaying, on a display screen of the electronic device, an operation state of the USB OTG connection.
Kim teaches displaying, on a display screen of the electronic device, an operation state of the USB OTG connection (refer to abstract and [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the USB On-The-Go (OTG) connection as taught by Files with the electronic device of the combination of Toya, Patino and Files in order to achieve the advantage of providing an additional information to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
2 September 2021

/DANIEL KESSIE/           Primary Examiner, Art Unit 2836